Citation Nr: 0516486	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  02-03 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for human 
immunodeficiency virus (HIV)-related illness with acquired 
immune deficiency syndrome (AIDS).  

2.  Entitlement to service connection for diabetes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from September 1979 to 
September 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The case was last before the Board in 
November 2003, when it was remanded to the Appeals Management 
Center (AMC) for further development, which has now been 
completed.  

In May 2005, new evidence in the form of private medical 
treatment records dating from January 1999 to April 2005 
(including much duplicate material) was received at the 
Board.  The representative has waived the appellant's right 
to have a local agency initially review this new evidence.  


FINDINGS OF FACT

1.  An HIV-related illness with AIDS was not present in 
service or for many years afterward, and it is not 
etiologically related to service.  

2.  Diabetes was not present in service or for many years 
afterward, and it is not etiologically related to service.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for HIV-related illness 
with AIDS is not established.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  

2.  Entitlement to service connection for diabetes is not 
established.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The provisions of the VCAA 
and the implementing regulations are applicable to the 
veteran's claims.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO and the 
AMC have notified the appellant of the evidence and 
information needed to substantiate the current claim, the 
information he should provide to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence and information on his behalf, and the evidence that 
the appellant should submit if he did not desire VA to obtain 
the evidence on his behalf.  See, e.g., the letter addressed 
to the appellant by the AMC dated May 5, 2004.  In this 
letter, the AMC specifically informed the appellant of the 
current status of his claims and of the evidence already of 
record in support of those claims, and of what the evidence 
must show in order to support the claims.  The appellant was 
also asked to specifically identify when and where his HIV-
related illness and diabetes were first diagnosed and to 
inform the AMC of any additional evidence or information 
which he thought would support his claims, so that the RO 
could attempt to obtain this additional evidence for him.  
Moreover, since the veteran was informed of the evidence that 
would be pertinent to his claims and requested to submit such 
evidence or provide the information necessary to enable the 
RO to obtain such evidence, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  Therefore, to this 
extent, the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Moreover, extensive VA and private medical records dating 
back to 1982 have been obtained.  The appellant has not 
responded to requests to identify when and where the claimed 
disabilities were first diagnosed.  Neither the appellant nor 
his representative has identified any additional evidence 
which could be obtained to substantiate the present claims, 
and the Board is also unaware of any such outstanding 
evidence.  

The Board acknowledges that the veteran has not been afforded 
a VA examination to determine the etiology of either of his 
claimed disabilities.  In view of the lack of competent 
evidence of the presence of either claimed disability or any 
pertinent symptoms during service or for many years 
afterward, and in view of the lack of competent evidence 
suggesting that either disability is etiologically related to 
service, the Board has determined that a VA examination to 
determine the etiology of the claimed disabilities is not in 
order.  See 38 C.F.R. § 3.159(c)(4)(i).  

Accordingly, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issues were initially 
adjudicated by the RO in December 2001.  Subsequently, 
extensive notification and evidentiary development were 
accomplished in accordance with the VCAA, and the claims were 
last adjudicated in April 2005 after the final VCAA letter 
was issued in May 2004 without response from the appellant or 
his representative.  There is no indication or reason to 
believe that that the ultimate decision of VA on the merits 
of these claims would have been different had initial 
adjudication been preceded by complete VCAA notification and 
development.  In sum, the Board is satisfied that VA has 
properly processed the claim following compliance with the 
notice requirements of the VCAA and the implementing 
regulations and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claims.  

II.  Factual Background

Service medical records reflect that the appellant was 
treated in May 1980 for complaints of a burning penile 
discharge.  Based upon a gram negative smear of this 
discharge, a clinical assessment of gonorrhea (G.C.) was 
reported.  The service medical records are devoid of 
complaints or findings indicative of either HIV-related 
illness or diabetes.  All relevant clinical findings included 
in the September 1982 report of the appellant's separation 
medical examination are normal, and urinalysis for sugar was 
negative.  

Disability claims filed by the appellant with VA in August 
1981 and January 1983 make no mention of either HIV-related 
illness or of diabetes.  The report of a VA examination of 
the appellant in May 1983 reflects no evidence of HIV-related 
illness or diabetes.  

Extensive private and VA medical treatment records dating 
from January 1982 to April 2005 reflect a medical history of 
HIV-related illness and diabetes no earlier than 1994, and 
ongoing treatments for HIV-related illness with AIDS and for 
diabetes after that time.  It is reported in these records 
that the appellant's HIV illness resulted from unprotected 
sex.  The appellant was treated by VA for venereal disease in 
November 1982.  The appellant did not respond to requests 
that he specifically identify when and where the claimed 
disabilities were first diagnosed.  It is reported in a VA 
outpatient record dating from October 2001 that the appellant 
felt that he really had HIV in service, but was erroneously 
diagnosed with gonorrhea at that time.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
peacetime service.  38 U.S.C.A. § 1131 (West 2002).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests diabetes to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The appellant currently has HIV-related illness with AIDS and 
diabetes, but the available medical evidence does not reflect 
a medical history of either disability going back before 
1994, 12 years postservice.  The appellant has not responded 
to requests to specifically identify when and where the 
claimed disabilities were initially diagnosed.  He feels that 
he was mis-diagnosed with gonorrhea in service, but the 
relevant service medical records indicate that gonorrhea was 
consistent with the laboratory tests conducted at the time.  
There is no medical evidence suggesting the presence of 
either claimed disability in service or until many years 
thereafter, nor is there any medical evidence of a nexus 
between either claimed disability and the veteran's military 
service.  Although the medical evidence links the veteran's 
HIV to unprotected sex, there is no indication in the medical 
evidence that the HIV is related to unprotected sex in 
service.

The evidence of the presence of either disability in service 
or of a nexus between the veteran's claimed disabilities and 
his military service, is limited to the veteran's own 
statements.  This is not competent evidence of the presence 
of the claimed disabilities or of a nexus between the claimed 
disabilities and the veteran's active service since 
laypersons, such as the veteran, are not qualified to render 
a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claims.



ORDER

Service connection for HIV-related illness with AIDS is 
denied.

Service connection for diabetes is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


